Citation Nr: 1039263	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from November 1942 to February 
1947.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from   a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.                 In April 
2009, a hearing was held at the RO before a Decision Review 
Officer (DRO), a transcript of which is of record. 

A December 2009 Board decision considered and granted a claim for 
service connection for malunion of the right humerus. The issue 
of a TDIU was remanded to the RO (via the Appeals Management 
Center (AMC)) for the development action of obtaining a VA 
Compensation and Pension examination. 

On remand, during the scheduled examination period in February 
2010 the Veteran ostensibly informed the VA examiner that he did 
not want to pursue his appeal,        so the examination was 
foregone. As set forth below, there was apparently some 
miscommunication, and a new examination is being ordered. 

Consequently, the appeal is again REMANDED to the RO via the AMC,                
in Washington, DC. VA will notify the Veteran if further action 
is required.

Moreover, as the Board's prior December 2009 remand 
observed, at the    April 2009 DRO hearing the Veteran's 
representative raised the issues of entitlement to service 
connection for left shoulder and left wrist conditions, 
secondary to service-connected right radial nerve 
paralysis. The Board referred these additional matters to 
the RO (as the Agency of Original Jurisdiction) for 
initial adjudication. However, the RO has not since 
considered these newly raised claims. Thus, the claims are 
again referred to       the RO for appropriate development 
and consideration.  
REMAND

The Board is again remanding the Veteran's TDIU claim for 
scheduling of a        VA Compensation and Pension examination, 
pursuant to the recently obtained information that he is now 
willing and able to undergo such a medical evaluation.

Pursuant to its December 2009 remand, the Board directed that the 
Veteran undergo a VA general medical examination to ascertain his 
capacity for gainful employment in light of the impact of 
service-connected disabilities. The RO accordingly scheduled the 
Veteran for said examination to take place in February 2010.            
The record then reflects that while the Veteran reported on the 
scheduled examination date, the examination itself did not 
proceed. A note to the file from the designated VA examiner 
indicates "[the Veteran] states that he is cancelling this 
appeal case, and any appointment in conjunction with this claim. 
Due to this reason claim is being returned without action." 

Upon reviewing the foregoing, the Board contacted the Veteran's 
representative to ensure that the Veteran still intended to 
prosecute his TDIU claim. The response from the Veteran's 
representative has been that there was a miscommunication between 
the Veteran and the February 2010 VA examiner, and that the 
Veteran        did not wish to end his appeal, or forgo a medical 
examination. 

To ensure all fairness to the Veteran in pursuing the instant 
matter, the Board          will afford one further opportunity to 
attend a VA general medical examination.            This being 
said, the Board reminds the Veteran that there are procedural 
consequences for nonreporting for or foregoing participation in a 
scheduled VA examination. Under 38 C.F.R. § 3.655(b), where as 
here, involving a claim for increased disability compensation (as 
is the case with a TDIU claim), the failure to appear without 
good cause means that the claim necessarily must be denied.  

There is one further consideration on appeal prior to 
adjudicating the Veteran's TDIU claim. As indicated above, the 
Board is referring to the RO the claims for service connection 
for left shoulder and left wrist conditions, secondary to    
service-connected right radial nerve paralysis. The outcomes of 
these claims directly impact the TDIU claim, as the favorable 
resolution of the former would entail additional service-
connected disability to be considered in making the TDIU 
determination. The claims for service connection are thus 
"inextricably intertwined" with the issue of a TDIU, and the 
disposition of the TDIU claim must therefore be deferred pending 
resolving these preliminary matters. Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other issue 
has been rendered). See also Parker v. Brown, 7 Vet. App. 116 
(1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA general 
medical examination. The claims folder must 
be provided to and reviewed by the examiner 
in conjunction with the examination. The 
examiner is then requested to offer an 
opinion with regard to whether the Veteran is 
incapable of securing and maintaining 
substantially gainful employment due to one 
or more service-connected disabilities. In 
offering this opinion the examiner must 
consider the degree of interference with 
ordinary activities, including capacity for 
employment caused solely by the Veteran's 
service-connected disabilities,           as 
distinguished from any nonservice-connected 
physical condition. The examiner must also 
comment upon whether the Veteran is equally 
precluded from sedentary and more physically 
strenuous occupations. The examiner should 
include in the examination report the 
rationale for any opinion expressed.


2.	The RO/AMC should then review the claims 
file.           If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,          11 Vet. App. 268 
(1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claim for entitlement to a TDIU based 
upon all additional evidence received, but 
not before first adjudicating the 
referred matters of entitlement to 
service connection for left shoulder and 
left wrist conditions, secondary to    
service-connected right radial nerve 
paralysis.                   If the benefit 
sought on appeal is not granted, the Veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to respond 
before the file is returned to   the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)




This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



